Order entered March 13, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01479-CR

                   JUAN TINOCO BARAJAS, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 199th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 199-81738-2019

                                   ORDER

      Before the Court is court reporter LaTresta Ginyard’s March 11, 2020

request for additional time to file the reporter’s record. We GRANT the request

and ORDER the reporter’s record due by March 17, 2020.


                                           /s/   BILL PEDERSEN, III
                                                 JUSTICE